Mr. Justice Slater
delivered the opinion of the court.
1. The first assignment of error relied upon by defendant for a reversal of the judgment is based upon the admission, over his objection and exception, of the parol testimony of the plaintiff of the circumstances of the making of the loan and defendant’s agreement to repay the money three years after the date of the transaction. The substance of the objection is that the contract upon which the action is founded is one which was not by its terms to be performed within one year from the making thereof, and is within subdivision 1, Section 797, B. & C. Comp., commonly designated as the “statute of frauds.” It appears from the testimony that no note or memorandum of the contract, expressing consideration, was made in writing subscribed by the defendant,. and if the agreement is within the statute, as claimed by the defendant, it could not be established by parol testimony in an action to recover on such contract.
There is much disagreement among the authorities as to whether or not a complete performance of an agreement upon one side at the time of its making, the performance of which by the other party is not to take place within a year, will take the case out of the statute. It is said that the adjudicated cases are incapable of reconciliation on principle, but that the decided preponderance of authority is in favor of the validity of a parol contract which has been fully performed upon one side at or near the time of its making, although the execution thereof by the other party is deferred for a longer period than one year: Smith, Law of Fraud, § 352. And especially is this the case where the stipulation sought to be enforced related solely to the payment of a money consideration. In such cases it is a mere point of form in bringing the action; the plaintiff’s right to recover on the indebitatus assumpsit being clear: Browne, Statute of Frauds (5 ed.), § 290; Pierce v. Paine’s Estate; 28 Vt. 34; Emery v. Smith, 46 N. H. 151; Durfee v. O’Brien, 16 *351R. I. 213 (14 Atl. 857). A full citation and review of the authorities on both sides of this controverted question may be found in an extended footnote to section 352 on pages 436-447 of Mr. Smith’s recent work on the Law of Fraud. After a careful perusal thereof, we are of the opinion that on principle and weight of authority the contract now under consideration is not within the statute. We are brought to this conclusion chiefly by what was said in McClellan v. Sanford, 26 Wis. 595. After stating the principle there involved — which is substantially the same as here — and the attitude of the authorities thereon, Mr, Chief Justice Dixon says: “It will be observed, on examining these cases, that in some the question was nearly identical with the present, except that the promise was not evidenced by anything written in the deed, and that in all it was held that a verbal promise to pay beyond the year, if made upon an executed consideration, whether lands conveyed or goods and chattels sold and delivered, or other consideration of valué, is valid. The doctrine of these cases is that the provision of the statute now being considered applies only to contracts not to be performed on either side within the year. * * The cases holding to the opposite rule that, whilst they adhere to a strict and literal construction of the statute in order to close the door to the mischiefs which they suppose the statute was designed to prevent by excluding parol evidence after the lapse of one year, they yet seem to leave the door wide open to the same mischiefs by allowing parol evidence to be introduced to show what the contract was, and what was the price or sum agreed to be paid, for the purpose of enabling the promisee or creditor to recover upon a quantum meruit or quantum valebat. The advantage of this course of decision is not perceived, and, if it were, we should not be inclined to depart from a rule already laid down, especially when it is sustained by so much and such respectable authority.” Substantially the same principle *352is stated in Durfee v. O’Brien, 16 R. I. 213 (14 Atl. 857), that “If the recovery be upon a quantum meruit count, still the contract is admissible as evidence to show what the defendant admitted and declared the consideration to be worth.”
2. It is conceded by counsel for defendant that, if plaintiff in fact loaned the money to defendant upon the terms stated in the complaint — which we must assume that the jury found — and that if it were held to be within the statute, yet he may recover, not upon the contract, but for money had and received, if the complaint be so framed; and this is undoubtedly held by many authorities, including Keller v. Bley, 15 Or. 433 (15 Pac. 705) ; Pierce v. Paine’s Estate, 28 Vt. 34; Swift v. Swift, 46 Cal. 266; Moody v. Smith, 70 N. Y. 598; Whipple v. Parker, 29 Mich. 369; Bennett v. Phelps, 12 Minn. 326 (Gil. 216). The complaint states the fact of plaintiff’s having paid the money to the defendant, and the purpose for which it was done, which negatives that the payment was made to liquidate any liability or obligation which the formér owed to the latter, or that it was intended as a gift. Under such circumstances the law imposes an obligation to repay the same within a reasonable time, with legal interest. The verdict and judgment are for such an amount, and not for the amount of interest contracted to be paid. In our opinion the evidence was admissible, and in any view of the case there was no prejudicial error in admitting it.
The motion for a directed verdict involves the same theory of the defense, and it was therefore properly denied.
3. The remaining question for consideration is the refusal of the court to discharge the attachment. It was secured upon the plaintiff’s affidavit, which states, in effect, that the debt claimed to be due had not been, and at the commencement of the action was not, secured by any mortgage, lien, or pledge upon real or personal prop*353erty. The facts with reference to the giving by William N. Wade, at the instance of defendant, of the note and mortgage as a pretended security for the debt, are set forth; but it is averred that the same were fraudulent and void at the time they were given, for the reasons that neither the defendant nor his son had any title, legal or equitable, to the premises attempted to be mortgaged, and that the son was at the time mentally incapable of contracting. The reasons assigned in the motion of the defendant for the dissolution of the attachment, with one exception, are mere generalities, such as: That the affidavit filed herein does not comply with the statute (but in what respect is not pointed out) ; that it appears from the amended complaint that plaintiff is not entitled to the writ; and that the action is not such a one as would entitle plaintiff to an attachment. But it is therein alleged that it appears from the amended complaint that plaintiff has a mortgage to secure the debt sued upon, and that the same is now existent. In support of the motion, the affidavits of William N. Wade and Joe H. Parks are filed. By the former it is attempted to be shown: That affiant is, and has been for several years, the owner of the mortgaged property; that he executed and delivered the note and mortgage mentioned in the complaint and delivered the same to plaintiff for the purpose of securing the payment of the money therein mentioned, and caused said mortgage to be recorded; that at no time has he sought to rescind or avoid the mortgage, or repudiate the contract thereby created; that he does not intend to rescind or repudiate it; and that he has paid taxes upon the mortgaged land since he owned it, which is evidenced by four tax receipts appended as exhibits. The affidavit of Parks is to the effect that he is a notary, and that he took Wade’s acknowledgment of the execution of the mortgage, concluding with this statement: “That the said William N. Wade, at the time he *354acknowledged said instrument, appeared to be, and so far as I could observe was, in possession of all his faculties, and well able and capable of executing contracts.”
When a party seeks to have an attachment discharged by a traverse of the facts alleged in plaintiff’s affidavit, it is well' settled that the traversing affidavit or plea must deny every statutory ground alleged in the procuring affidavit in as direct and explicit terms as if it were an answer to a complaint, and must be tested by the same rules: Watson v. Loewenberg, 34 Or. 323 (56 Pac. 289). The plaintiff’s position, as set forth in his affidavit, is that the contract upon which he sues, whether express or implied, is for the direct payment of money, and that it is not secured by a mortgage, although it is confessed that a note and mortgage in form upon real property were given as collateral security; but it is averred that the giving of this note and mortgage, and procuring him to accept them, was a fraud, that neither the defendant nor his son had any title to the land dr interest therein that could be mortgaged, and that the son, who executed the note and mortgage, was at that time, and is now, a mental imbecile to such an extent that he was and is incompetent to contract. None of these averments are attempted to be met and refuted expressly by the defendant, except the one asserting the lack of title, and this only by the affidavit of the alleged incompetent, William N. Wade, who therein claims to own the land in his own right, without limitation as to the quantum of his interest. If any evidentiary value at all can be given to this affidavit, it can go no further than to prove that whatever interest he had in the land he held in his own right, and not as trustee for his father; but we are of the opinion that, because of Wade’s lack of mentality, which is conclusively established, this affidavit should be given little or no Weight. *
4. Apparently the affidavit of Parks was offered as some sort of proof of the mental soundness of William *355N. Wade;--but, at the utmost, this goes only to the general appearance of the latter at the time that he acknowledged the mortgage. The opinion expressed by the affiant is limited by the words, “so far as I could observe.” His opportunity for observing was evidently limited to the time occupied in executing and acknowledging the instrument. Wade executed the note and mortgage by making his mark, although he was then a young man beyond his majority. Parks was an attesting witness. The statute (Section 718, B. & C. Comp.) provides that upon a trial evidence may be given of “the opinion of a subscribing witness to a writing, the validity of which is in dispute, respecting the mental sanity of the signer, and the opinion of an intimate acquaintance respecting the mental sanity of a person, the reason for the opinion being given.” Parks did not claim in his affidavit that he had any acquaintance with Wade, and his only qualification as witness to Wade’s sanity is that he was a subscribing witness to the execution of the mortgage; but, if what he has said on the subject can be construed to be an opinion as to the mental soundness of Wade, he has failed to give any substantial reason for such opinion.
5. Opposed to this affidavit is that of the plaintiff, corroborated by the affidavits of three citizens, each of whom have sworn that he has known William N. Wade from five to nine years, and two of whom lived neighbors to him; that he was generally known as “crazy” Wade; that during that time he has been an imbecile and incapable of transacting business or of carrying on an intelligent conversation; that he does not appear to be as bright as an ordinary child five years old; that seven or eight years before he was committed to the insane asylum, but returned in a short time, and since his return he has been no better than before. One of these affiants says he has seen young Wade frequently, and attempted to converse with him, but that he was totally unable to carry on an intelligent conversation, or to understand the nature of *356a contract, or to negotiate or conduct’ business of any kind or character; that he was unable to look after and care for himself, and would wander away from home, when it would be necessary for some one to come after him, or some one to take him home. Under this state of facts, it cannot be held otherwise than that William N. Wade was at the date of the execution of the note and mortgage, and ever since then has been, an imbecile to such an extent that he was and is wholly incompetent to comprehend or transact ordinary business or to make a binding contract. Indeed, that conclusion does not appear to be controverted by the defendant.
Now, if William N. Wade ever had any title or interest in this land sufficient to be mortgaged, the record shows he held it in his own right, and not as trustee. It appears to have been purchased at private sale from the United States government as a part of the Umatilla Reservation under Act Cong. March 3, 1885, c. 319 (23 Stat. 340), and Act. Cong. July 1, 1902, c. 1380 (32 Stat. 730), the southeast quarter by Charles Sevey, a brother-in-law, and lots 11, 12, 19, and 20, by Rose Carroll, a sister of William. This is shown by the duplicate receipts under date of March 12, 1903, and the second and third payments. On April 4, 1903, a few days before the execution of the note and mortgage in question, each of these purchasers, for the expressed consideration of $500, conveyed the land to William N. Wade by bargain and sale deeds, with a warranty against incumbrances and to defend the same against the lawful claims and demands of all persons. From the affidavit of F. C. Bramwell, acting register of the United States Land Office at La Grande, it appears that Sevey’s entry, as the result of a contest, was held for cancellation April 8, 1908, and Rose Carroll’s entry was finally canceled and the land resold March 3, 1907, to Frederick Shoemaker. There is no proof that William N. Wade took any other title than that disclosed by these deeds. It is true that plaintiff *357has testified that Henry Wade, the defendant, told him that he in fact owned the land, and that his son held it in trust for him; but this is not evidence of the fact. It merely concedes that at the inception of the transaction a claim of that character was made by the defendant; but the tenor of the deeds by means of which William obtained whatever title he possessed disproves the claim; but, as we view the law, it cannot be material in this case how he held it.
In Farley v. Parker, 6 Or. 105 (25 Am. Rep. 504), this court has held that the deed of a person non eom/pos mentis is void. This conclusion is supported by a respectable line of authority, including the cases of Dexter v. Hall, 15 Wall. (U. S.) 20 (21 L. Ed. 73), and Van Deusen v. Sweet, 51 N. Y. 378. There are many cases, however, which treat the deeds and contracts of infants and persons non compos mentis as merely voidable, and not as absolutely void: Key’s Lessee v. Davis, 1 Md. 32; Burnham v. Kidwell, 113 Ill. 425; Evans v. Horan, 52 Md. 602; Allis v. Billings, 6 Mete. (Mass.) 419 (39 Am. Dec. 744) ; Riggan v. Green, 80 N. C. 236 (30 Am. Rep. 77). But conveyances without consideration have been held absolutely void: Clerk v. Clerk, 2 Vern. 412; Elliot v. Ince, 7 De G., M. & G. 475; Roddy v. Williams, 3 Jones & L. 1. But even though this contract be considered as merely voidable, and not void, still it could be avoided at the election of the incompetent if he should recover, or by his guardian if one should be appointed, or by his legal representative, or his heirs. It is only contracts based upon an adequate consideration of which the incompetent has had the benefit, and made by the other contracting party in good faith, without fraud or undue influence, and without knowledge of the insanity,’ or reason to suspect it, that will be upheld against the incompetent: 16 Am. & Eng. Enc. Law (2 ed.) 625. And this contract is not of that character.
*3586. Can the plaintiff’s claim be said to be secured by a note and mortgage burdened with such infirmities ? The policy of the law is that a creditor holding a security by way of “mortgage, lien, or pledge, upon real or personal property,” shall not resort to the summary process of attachment until he has exhausted his security; but such lien or pledge must be of a fixed, determinate character, capable of being enforced with certainty and depending on no conditions: Porter v. Brooks, 35 Cal. 199; Watson v. Loewenberg, 34 Or. 329, 336 (56 Pac. 289).
7. If the plaintiff should undertake to enforce this security in any manner, he could do so only after the appointment of a guardian for William N. Wade by some competent court, and it would not be within the discretion of such guardian to ratify and affirm the validity of this security as against his ward; but he would be bound at his peril to disaffirm and avoid it.
Under these circumstances, it cannot be said that plaintiff had security for his debt, and there was no error in refusing to discharge the attachment.
The judgment is affirmed. Affirmed.